Title: To John Adams from George Reid, 24 August 1798
From: Reid, George,Moultrie, William
To: Adams, John



Sir,
Charleston So: Carolina August 24th: 1798.

I do myself the honor to forward you the unanimous Address of the Society of the Cincinnati of this State as passed at an extra Meeting expressly called for that purpose on the 22d: Instant—
By order of the President


G. Reid Secy. Enclosure
                                                To the President of the United StatesThe Unanimous Address of the Society of the Cincinnati of the State of South Carolina.SirCharleston So: Carolina August 22d: 1798When the misguided Policy of the Country whence we derive our Origin, had compelled America to make an awful appeal to Arms, the individuals who now composed the Society of the Cincinnati united, with their fellow Citizens, in the firm determination of resisting oppression at every hazard; although in opposition to a nation so endeared to us by the ties of consanguinity and common interest, whose pretentions were attempted to be justified by right and precedent, & threatened to be enforced by a power, to which, when compared with our infant resources, scarcely in prospect, left a doubtful issue to the contest.
That men who cheerfully arranged themselves in the front rank to oppose this formidable attack—that men who have experienced the delightful reflexion of having contributed to the establishment of the liberties and Independence of their Country, and have enjoy’d the sweetest of rewards, in the grateful affection of their fellow Citizens—that such men should even be lukewarm, when the object of their fondest attachment is in jeopardy, was not to be expected.
We have accordingly, Sir, been anxiously attentive observers of the scenes which have lately passed on the political theatre, we have viewed with cordial approbation, the wise, temporate and conciliatory conduct adopted and pursued by the executive in the negociation with France, so long as conciliation was consistent with our national character and independence;—and the just indignation aroused by the clearly manifested design of the French Government to reduce us to the condition of a tributary or degraded people, is perfectly congenial to our principles and sensations.—
We rely also with confidence in the security afforded by the firm and energetic measures which the general Government have deemed it expedient at this momentous crisis to pursue.—
But it is to us a source of inexpressible satisfaction to perceive, that the spirit of 1775 is not confined within a narrow circle, but that it is evident from the independent animation which generally pervades the United States, that those persons have miserably miscalculated; who imagined, that the American people would be duped into intestine division by diplomatic Intrigue; that they were not sufficiently enlightened to distinguish their Rights, or were deficient in energy or resources to preserve them inviolate.—
For ourselves, Sir, we have participated with keen sensibility in the insults & the accumulated injuries which have been so unmeritedly heaped upon our Country.
We have felt with poignant  anguish that these calamities have assailed us from a quarter, whence from the integrity of our conduct, and the sincerity of our own hearts, we could expect nothing but acts of friendship.—
We have maturely weighed in the ballance tribute and dependence, against war (with which in its most calamitous shape we are not unacquainted) and we have no hesitation in declaring, that the same principles actuate our maturer reason, which gave vigor to the exertions our Youth. That it will be our greatest pride, if the military experience we acquired during our revolution, can be rendered again serviceable to our beloved Country; and that we are prepared to support the Government of our choice, and to repell the unjust agressions of France at every hazard; And to this, as heretofore on a simular occasion, we pledge our Lives, our Fortunes, and our sacred Honour.—
G. Reid Secy.Willm: MoultriePresident
                        
                    